DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-9, 12-17, 20-21 and 24 have been presented for examination based on the application filed on 11/6/2020.
Claims 6-7, 10-11, 18-19, and 22-23 are cancelled.
Claims 1, 8, 913, 20, and 21 are amended.
Rejections for claims 1 & 13, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of claim amendment removing the rejected limitations.
Rejections for claims 1 & 13, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of claim amendment removing the rejected limitations.
Rejections for claims 1-5, 12-17, & 24, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Patent No. 6529890 by Pandit et al , in view of US Patent No. 5583972 by Richard Miller, further in view of US Patent No. 7082382 Rose et al, is withdrawn in view of claim amendment adding the allowable subject matter from the claims 7-9 & 19.
This action contains an Examiner’s Amendment.
Claim(s) 1-5, 8-9, 12-17, 20-21 and 24 are allowed.
---- This page is left blank after this line -----


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alice Jenkins (Reg No.: 78749, Tel: 1.212.858.1223) on 5/14/2021. Amendment to claim 1 and 13 are discussed and approved.
The application has been amended as follows: 
1. (Currently Amended) A computer implemented-method, comprising: 
providing functionality via a graphical user interface for a user to: 
select two or more weather forecasting models; and 
select a time period; 
averaging the output of the two or more weather forecasting models; 
receiving forecasted weather conditions, forecasted by the averaging of the output of the two or more weather forecasting models, for the selected time period; 
providing functionality via the graphical user interface for the user to: 
select an additional mesoscale weather system; 
add the selected additional mesoscale weather system to the forecasted weather conditions [[,]]; 
move the added additional mesoscale weather system; and 
adjust the intensity of the added additional mesoscale weather system; and 
outputting a video broadcast that includes: 
a map or image of a geographic area; 
the forecasted weather conditions overlaid on a number of cells of the map 
the added additional mesoscale weather system.
13. (Currently Amended) A mesoscale modeling system, comprising: 
a database that store forecasted weather conditions forecasted by a plurality of weather forecasting models,
a graphical user interface that provides functionality for a user to: 
select two or more weather forecasting models; and 
select a time period; 
an analysis unit that: 
averages the output of the two or more weather forecasting models; 
receives the forecasted weather conditions, for the selected time period, forecasted by the averaging of the output of the two or more weather forecasting models; 
the graphical user interface further providing functionality for the user to: 
select [[and]] an additional mesoscale weather system; 
add the selected additional mesoscale weather system to the forecasted weather conditions; 
move the added additional mesoscale weather system; and 
adjust the intensity of the added additional mesoscale weather system; and the analysis unit outputting a video broadcast that includes: 
a map or image of a geographic area; 
the forecasted weather conditions overlaid on a number of cells of 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-5, 8-9, 12-17, 20-21 and 24 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “providing functionality via a graphical user interface for a user to: select two or more weather forecasting models; and select a time period; averaging the output of the two or more weather forecasting models; receiving forecasted weather conditions, forecasted by the averaging of the output of the two or more weather forecasting models, for the selected time period; providing functionality via the graphical user interface for the user to: select an additional mesoscale weather system; add the selected additional mesoscale weather system to the forecasted weather conditions; move the added additional mesoscale weather system; and adjust the intensity of the added additional mesoscale weather system; …” as presented in independent claims 1 and 13 of the instant application (as supported in specification e.g. ¶ [0027]-[0038] [0061]-[0063] and Figs. 1-4, 6 and 8 showing the method and system setup and averaging aspect).

Prior Art of Record
US Patent No. 6529890 by Pandit et al teaches a computer implemented-method (Pandit: Col.4 Lines 55-61), a system comprising a database, a graphical user interface (See Pandit: Fig.7) and an analysis unit (Pandit: Col.2 Lines  21-38, Col.3 Lines 50-55 - database, Fig.2 (GUI), and Col.10 Lines 58-60- inference engine),  comprising: providing functionality via a graphical user interface for a user (Pandit: Fig.7) to: select a weather forecasting model; and select a time period; receiving determining forecasted weather conditions, forecasted by the selected weather forecasting model, for the selected time period (Pandit: Col.5 Lines 41-59, Col.6 Lines 45-52; Col.13 Lines 5-52 – selecting the location and time in GUI of Fig.7). Pandit teaches providing functionality via the graphical user interface for the user  to (Pandit: Fig.7): select an additional mesoscale weather system (Pandit: Col.9 Lines 12-20, 28-38 as adding mesoscale effects,– such as sea breeze or mountain valley circulation; Fig.13; Col.11 Line 56-Col.12 Lines 1); add the selected additional mesoscale weather system to the forecasted weather conditions (Pandit: Fig.7 and Col.13 Lines 39-52, Notice Fig.7 also shows more than one mesoscale systems edited by user as bold lines) ; move the added additional mesoscale weather system (Pandit: Fig.7 and Col.13 Lines 39-52); and adjust the intensity (Pandit: Fig.7 and Col.13 Lines 45) of the added additional mesoscale weather system; and the forecasted weather conditions overlaid on a number of cells of the map or image of the geographic area in a resolution such that a forecasted mesoscale weather system is depicted in a predicted location on the  map or image (Pandit: Col.13 Lines 39-52 – synoptic mesoscale object (e.g. like pressure) and it location is displayed on the same display map; Fig.7 Col. 11 Lines 64-Col.12 Lines 27), each of the cells including information indicative of a predicted intensity (Pandit: Col.12 Lines 18-27 – “…This capability gives the user a greater feel for how various meteorological objects and inputs affect the weather of a certain area…”) of the forecasted mesoscale weather system  (Pandit: Col.9 Lines 12-20; Col.11 lines 56-61 – mesoscale objects in cells as georeferenced by latitude/longitude/ geographic zone; See Fig.7 showing multiple mesoscale weather system overlaid on the same map, which are modified one at a time (see right click context menu on Fig.7) to show the modified climatology (See Fig.8)) and the added additional mesoscale weather system, wherein the added additional mesoscale weather system is output using the same resolution as the forecasted mesoscale weather system (Pandit: Col.7 Lines 33-45; Col.9 Lines 16-20; Col.11 Line 56-Col.12 Lines 1, Fig.13).Pandit does not explicitly teach selecting a specific weather forecasting model (e.g. climatic information in Pandit). Pandit also does not teach providing functionality via a graphical user interface for a user to: select two or more weather forecasting model models; averaging the output of the two or more weather forecasting models; receiving forecasted weather conditions, forecasted by the averaging of the output of the two or more weather forecasting models, for the selected time period as a functionality and interface to provide that functionality. Pandit does not explicitly teach outputting a video broadcast that includes: a map or image of a geographic area. Pandit also does not explicitly teach outputting a video broadcast that includes: a map or image of a geographic area.
US Patent No. 7082382 Rose et al. teaches select a weather forecasting model; and select a time period; receiving determining forecasted weather conditions, forecasted by the selected weather forecasting model, for the selected time period (Rose: Fig.1, 
US Patent No. 10318558 by Cipriani et al teaches selecting subset of existing configurations (weather models) in Fig.1 & 2, but does not teach the graphical user interface further comprising provides functionality for the user to select two or more weather forecasting models as in specification Fig.1 element 150. Also the subset are weather models for different locations and not for same location as claimed in claim 7 (&1).
US PGPUB No. 20080100625 by Johnson; Chad W. et al  teaches selecting different parameters (Fig.5 & 3) for a location and weather model but does teach limitations of claim 7 to the graphical user interface further provides functionality for the user to select two or more weather forecasting models; the method further comprises averaging the output of the two or more weather forecasting models; and the received forecasted weather conditions are forecasted by averaging the output of the two or more weather forecasting models.
US PGPUB No. 20080097701 by Zawadzki et al teaches The system of the present invention tracks the evolution of differences between NWP and radar based precipitation patterns and adjusts the NWP forecast to account for theses differences. These differences are due to amplitude and phase errors of the NWP, such as model misses, false alarms, intensity errors and position errors. In presuming persistency in time of these errors and in estimating precipitation pattern time evolution due to other weather conditions such as wind motion, the present system corrects the NWP short term predicted patterns to compensate for these errors, thus enhancing nowcasting accuracy. However Zawadzki does not teach a providing functionality via a graphical averaging the output of the two or more weather forecasting models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
---- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, May 14, 2021